      Case 2:19-cv-10525-SSV-KWR Document 85 Filed 11/08/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

ARCHER DANIELS MIDLAND COMPANY, ET AL.                                 CIVIL ACTION

VERSUS                                                                 NO. 19-10525

M/T AMERICAN LIBERTY, her engines, tackle,                             SECTION "R"(4)
Apparel, etc., in rem

                                        ORDER

       It has been brought to the Court's attention that Civil Action No. 19-12748, In the

Matter of the Complaint of Associated Marine Equipment, LLC, et al., is related to the

above case,

       Accordingly;

       IT IS ORDERED that the above matters are hereby consolidated.

       IT IS FURTHER ORDERED that counsel make themselves and any known

potential counsel available for the November 14, 2019 preliminary telephone conference

set for the purpose of scheduling a pre-trial conference and trial on the merits and for a

discussion of the status and discovery cut-off dates.

       Pursuant to the Court's directive, all pleadings hereafter filed in this consolidated

proceeding shall bear the caption of the lead consolidated case together with the docket

number of all cases within the consolidation to which the document applies or the

notation "ALL CASES" if it applies to all cases.

       The clerk of court is directed to establish a master file and a master docket sheet

for the consolidated group of cases.

       All entries shall be made on the master docket sheet only, with a notation listing

the cases to which the document applies, except that orders and documents terminating
        Case 2:19-cv-10525-SSV-KWR Document 85 Filed 11/08/19 Page 2 of 2



a party or disposing of a case will also be entered on the individual docket sheet. All

documents shall be filed in the master file only, except that orders and documents

terminating a party or disposing of a case will also be filed in the record of the individual

case.

        In the event that a case is separated from the consolidated group it shall be the

responsibility of counsel to jointly designate the documents in the master record

necessary to the continued litigation of the separated case and to file such designation

with the clerk within seven days of the de-consolidation order.

            New Orleans, Louisiana, this 8th day of November, 2019.




                                SARAH S. VANCE
                         UNITED STATES DISTRICT JUDGE
